AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the

                                                     __________ District of __________

                   Our Wicked Lady et al                               )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No. 1:21-cv-165
                                                                       )
     ANDREW CUOMO, in his official capacity as
                                                                       )
   Governor of the STATE of NEW YORK; STATE of
 NEW YORK, BILL de BLASIO, in his official capacity
                                                                       )
  as Mayor of New York City; and THE CITY of NEW                       )
                       YORK                                            )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION
                                           Andrew Cuomo, Office of the Governor of the State of New York, 633 3rd Avenue, 38th
To: (Defendant’s name and address) Floor, New York, New York 10017; State of New York, Office of the New York State
                                           Attorney General, 28 Liberty St. New York, New York 10005; Bill de Blasio, City Hall,
                                           New York, New York 10007; The City of New York, Office of the New York City
                                           Comptroller, 1 Centre Street #530, New York, New York 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT

                 1/13/2021
Date:                                                                                         s/ G. Pisarczyk
                                                                                            Signature of Clerk or Deputy Clerk
